REQUESTED BY: Holly Jensen, Director, State Department of Motor Vehicles
Should the one dollar motor vehicle license plate fee charged pursuant to Neb.Rev.Stat. § 60-311 (Supp. 1983) be assessed for snowmobile and Public Service Commission license plates?
No.
Neb.Rev.Stat. § 60-301 (Supp. 1983) provides in pertinent part that `Motor vehicles shall include all vehicles propelled by any power other than muscular power, except . . . snowmobiles, . . .' for purposes of registering motor vehicles pursuant to Neb.Rev.Stat. §§ 60-301 to 60-344. Neb.Rev.Stat. § 60-311 (Supp. 1983) states that `Whenever new license plates, including duplicate or replacement license plates, are furnished to any person, a fee of one dollar per plate shall be charged in addition to all other required fees.'
Provisions establishing the manner in which snowmobiles must be registered are separately set out in Neb.Rev.Stat. §§ 60-2001 to 60-2020 (Reissue 1978), § 60-2021 (Supp. 1982), and §§ 60-2022 to 60-2023 (Reissue 1978). Such provisions contain no references to a fee of one dollar which would be charged in addition to other required fees for registering a snowmobile.
Further, LB 118, § 3 (1983) in which the one dollar fee provision originated, and which was subsequently enacted into Neb.Rev.Stat. § 60-311 (Supp. 1983) amended statutes providing for the registration of motor vehicles, including Neb.Rev.Stat. § 60-311, but did not amend any of the statutes addressing registration of snowmobiles.
By establishing a separate scheme for registering snowmobiles than for the more general category of motor vehicles and by excluding a provision for an additional fee of one dollar for snowmobile license plates, the Legislature demonstrated its intent to assess an additional dollar beyond the required fees solely for the registration of motor vehicles as defined in § 60-301. For these reasons, the one dollar additional fee should not be charged when snowmobile license plates are furnished to individuals.
As to Public Service Commission plates, Neb.Rev.Stat. 75-306
(Reissue 1981) provides in pertinent part that
   the Commission shall issue a license plate or plates and renewal tab or tabs to any motor carrier who is in compliance with the provisions of sections 75-301 to  75-322.01 and the rules and regulations of the Commission,  for the purpose of identification of motor carriers subject to the provisions of sections 75-301 to 75-322.01, and to distinguish the same from other commercial motor carriers not subject to sections 75-301 to 75-322.01.
As stated, the purpose of these plates is to identify certain types of motor carriers and to distinguish others. The purpose of Neb.Rev.Stat. §§ 60-301 to 60-344 focuses upon the registration of motor vehicles. As with snowmobile plates, neither LB 118, § 3, nor the statutory provisions into which that bill was enacted, expressly state that the one dollar fee should be assessed for Public Service Commission license plates. As there is no statutory authority for charging one additional dollar per plate for Public Service Commission plates, and for the reason that Public Service Commission plates are issued for purposes of identification and not for purposes of registration, an additional fee of one dollar per plate above all required fees should not be charged for Public Service Commission plates.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Henry M. Grether, III Assistant Attorney General
APPROVED:
Paul L. Douglas Attorney General